Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Claims 1, 27-30, 32-54, 56, 58-62, 64, 66 and 68 of Kyle W. H. CHAN et al., are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 11/05/19 is acknowledged and has been considered and made of record.   A signed copy of the 1449 is attached herewith.   
Response to Restriction
Applicant’s election without traverse of Group I, claims 1, 27-30, 32-54, 56, 58-62 and species of 
    PNG
    media_image1.png
    110
    287
    media_image1.png
    Greyscale
 in the reply filed on 10/09/20 is acknowledged.  Claims 27-30, 32-35, 48-50, 52, 54, 56 and 58-62 read on the elected species.  The elected species has been searched and no art was found.  Thus, the search was extended to the entire scope of pending compounds and composition claims 1, 27-30, 32-54, 56, and 58-62.  Method claims 64, 66 and 68 are withdrawn from further consideration by the Examiner, 37CFR 1.142(b) as being drawn to non-elected subject matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and claims depended therefrom is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Gray et al., WO 2017/185023.  
1 and R4-6, L1-2, and X1-3 are as defined in the claims. 
    PNG
    media_image2.png
    88
    328
    media_image2.png
    Greyscale
.  
Prior Art:
Gray et al., disclose a series of compounds one of which anticipate instant formula (I): 
    PNG
    media_image3.png
    180
    359
    media_image3.png
    Greyscale
, compound (1-3) on Table A, page 29 of the reference.  Applicants have defined 2a as deuterium.  However, Gray has defined its compound as hydrogen.  This rejection is being made because hydrogen and deuterium has the same bond length.  Moreover, deuterium exists naturally, thus, every compound will always have some quantity of deuterium at every position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        




/Tracy Vivlemore/Primary Examiner, Art Unit 1635